Order reversed, with ten dollars costs and disbursements, and motion granted to the extent of restraining the defendants from calling or threatening to call a strike against any firm about to sell and deliver goods to the plaintiffs, from intimidating or threatening to call a strike against customers of plaintiffs with a view to preventing them from continuing to deal with the plaintiffs, and from resorting to coercion and use of force upon the plaintiffs, their employees, their customers and merchants who would deal with them. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Sherman, JJ.